 1
                                                                          10/30/2018
 2
 3                                                                          CW

 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    MARIA MEDRANO ALFARO,et al                   Case No. 8:18-cv-00148-PSG(MAA)
12                         Plaintiffs,
13                                                 ORDER ACCEPTING FINDINGS AND
            v.                                     RECOMMENDATIONS OF UNITED
14                                                 STATES MAGISTRATE JUDGE
      COUNTY OF ORANGE,et al.,
15
                           Defendants.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the other
18   records on file herein, and the Report and Recommendation of the United States
19   Magistrate Judge. Further, the time for filing objections has expired and no
20   objections have been made. The Court accepts the findings and recommendations
21   ofthe Magistrate Judge and adopts them as its own findings and conclusions.
22         IT THEREFORE IS ORDERED that:
23               1. The Report and Recommendation ofthe Magistrate Judge is
24                 ACCEPTED and ADOPTED;
25            2. Defendants' Motion to Dismiss is GRANTED without prejudice to the
26                 extent it seeks dismissal of Plaintiffs R.M., S.M., and V.M.M.;
27            3. Defendant's Motion to Dismiss is DEI~IIED without prejudice as moot
28                 to the extent it seeks dismissal of the claims of Plaintiffs Alfaro, S.M.,
 1               and V.M.M. for:(i) violation of civil rights under 42 U.S.C. § 1983,
 2              (ii) negligence,(iii) battery,(iv) assault, and(v)intentional infliction
 3               of emotional distress;
 4            4. Defendant's Motion to Dismiss is DENIED without prejudice as to
 5               Plaintiff Alfaro's claim for negligent infliction of emotional distress
 6               against all Defendants except Officer Cantu;
 7            5. The Court DECLINES to exercise supplemental jurisdiction over the
 8               sole remaining state law claim (Plaintiff Alfaro's claim for negligent
 9               infliction of emotional distress against all Defendants) and
10               DISMISSES such claim without prejudice;
11            6. Defendants' Motion to Strike is DENIED as moot; and
12            7. Judgment shall be ENTERED dismissing the entire action without
13               prejudice.
14
15
16   DATED:       6~?~ l~                              ~~
                                                       L   . GUTIERREZ
17                                         UI~IITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                              2
